In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the Town of Washington (hereinafter the board) which granted the petitioners’ application for a special use of their property but imposed certain conditions thereon, the petitioners appeal from so much of a judgment of the Supreme Court, Dutchess County (Jiudice, J.), dated July 22, 1987, as dismissed their motion to annul the conditions and granted the board’s motion to dismiss the proceeding on the ground that it was untimely commenced.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The instant proceeding was commenced by service of an order to show cause and petition upon the board on December 20, 1986. As service was not effected until more than 30 days from the filing of the decision of the board, which occurred no later than November 11, 1986, the proceeding was not timely commenced and was properly dismissed (see, Town Law § 274-a [3]; § 282; Mareth Dev. Corp. v O’Connell, 51 AD2d 972). Mangano, J. P., Weinstein, Hooper and Balletta, JJ., concur.